DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU (US2016/0055052)77.

As to claim 1, HU discloses a computer system, comprising: 
a bus interface having error correction capability (¶0091-¶0092); 
an error register within the bus interface, wherein the error register is configured to provide error information related to correctable errors (¶0107); 
system software that is configured to obtain the error information from the error register (¶0107); and 
a baseboard management controller (BMC) that is configured to take an action in response to determining that a condition related to a bit error metric has been satisfied, wherein the bit error metric is calculated based on the error information (¶0090 & ¶0123).

As to claim 1, HU discloses the computer system of claim 1, wherein the bit error metric comprises a ratio of a number of correctable bit errors that have occurred during a time interval to a total number of bits that have been transferred across the bus interface during the time interval (¶0202).

As to claim 3, HU discloses the computer system of claim 1, wherein: the error register is configured to provide an error status of the bus interface; and the system software is configured to run an interrupt service routine in response to an interrupt being generated, the interrupt service routine being configured to scan the bus interface to determine the error status and increment a counter when the error status indicates that a correctable error has occurred (¶0151).



As to claim 5, HU discloses the computer system of claim 1, wherein the system software is selected from the group consisting of a host operating system of the computer system, a basic input/output system (BIOS), BMC firmware, agent code running on the host operating system, or firmware or another operating system located on an add-in card or other subsystem of the computer system (¶0062).

As to claim 6, HU discloses the computer system of claim 1, wherein the action comprises at least one of: logging an indication that the condition related to the bit error metric has been satisfied; notifying an entity that the condition related to the bit error metric has been satisfied; or directly supplying the bit error metric to the entity (¶0180).

As to claim 7, HU discloses the computer system of claim 1, wherein determining that the condition has been satisfied comprises determining that the bit error metric does not compare favorably to a threshold value (¶0202).

As to claim 8, HU discloses the computer system of claim 1, wherein a plurality of threshold values are defined, and wherein the BMC is configured to: take a first action in response to determining that the bit error metric does not compare favorably to a first threshold value; and take a second action in response to determining that the bit error metric does not compare favorably to a second threshold value, wherein the second action is different from the first action (¶0123).

As to claim 9, HU discloses the computer system of claim 1, wherein determining that the condition has been satisfied comprises detecting that a statistical parameter related to historical bit error metric values has changed by more than a threshold amount within a defined time period (¶0175).

As to claim 11, HU discloses a baseboard management controller for a computer system, comprising: one or more processors; 
memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to (¶0047): 
determine that a condition related to a bit error metric has been satisfied, wherein the bit error metric is related to a bus interface within a computer system, wherein the bus interface comprises error detection and correction capability, and wherein the bit error metric depends on how many correctable bit errors have occurred on the bus interface during a time interval (¶0123); and 
take an action in response to determining that the condition has been satisfied (¶0124).

As to claim 12, HU discloses the baseboard management controller of claim 11, wherein the bit error metric comprises a ratio of a number of correctable bit errors that have occurred during a time interval to a total number of bits that have been transferred across the bus interface during the time interval (¶0202).

As to claim 13, HU discloses the baseboard management controller of claim 11, wherein the bit error metric is: obtained from a process that is running within an operating system (OS) or a basic input/output system (BIOS); or generated by the BMC based on error data obtained from the OS or the BIOS (¶0062).

As to claim 14, HU discloses the baseboard management controller of claim 11, wherein the action comprises: recording a current value of the bit error metric in a log; or sending a notification message to another entity (¶0180).

As to claim 15, HU discloses the baseboard management controller of claim 11, wherein determining that the condition has been satisfied comprises determining that the bit error metric does not compare favorably to a threshold value (¶0202).

As to claim 16, HU discloses the baseboard management controller of claim 11, further comprising additional instructions that are executable by the one or more processors to: take a first action in response to determining that the bit error metric does not compare favorably to a first threshold value; and take a second action in response to determining that the bit error metric does not compare favorably to a second threshold value, wherein the second action is different from the first action (¶0123).

As to claim 17, HU discloses a computer-implemented method, comprising: 
receiving a notification related to a bit error metric for a bus interface within a computer system, wherein the bus interface comprises error correction capability, and wherein the bit error metric depends on how many correctable bit errors have occurred on the bus interface during a time interval (¶0123); 
determining, based on the notification, that a condition related to the bit error metric has been satisfied (¶0123); and 
taking an action in response to determining that the condition has been satisfied (¶0124).

As to claim 18, HU discloses the method of claim 17, wherein: the condition comprises a migration condition indicating that the computer system is likely to experience a system crash; the computer system comprises a workload; and the action comprises causing the workload to be migrated to a different computer system (¶0175).

As to claim 19, HU discloses the method of claim 17, wherein determining that the condition has been satisfied comprises interpreting the notification as an indication that the migration condition has been satisfied (¶0172).

As to claim 20, HU discloses the method of claim 17, wherein the notification comprises the bit error metric, and wherein determining that the condition has been satisfied comprises determining that the bit error metric does not compare favorably to a threshold value (¶0202).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior art fails to disclose wherein: calculating the bit error metric comprises calculating a ratio of (E.sub.end-E.sub.start)/.DELTA.T; E.sub.start indicates a first error counter value at a start of a time interval; E.sub.end indicates a second error counter value at an end of the time interval; and .DELTA.T indicates the total number of bits that have been transferred across the bus interface during the time interval. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Guo discloses an error correcting system applied to a server, the server comprising a central processing unit, the central processing unit configured to send a warning signal when the central processing unit generates error. The error correcting system includes a programmable logic device, a baseboard management controller coupled to the programmable logic device, and a basic input output system coupled to the baseboard management controller. The programmable logic device is configured to detect the warning signal and send an interrupt signal to the baseboard management controller after the warning signal is detected. The baseboard management controller is configured to send a notification signal to the basic input output system after receiving the interrupt signal. The basic input output system is configured to retrieve the error and correct the error after receiving the notification signal (Abstract).
Prior art Li (US 2019/0180838) discloses an error detection module that can monitor an error checking & correcting counter (ECC) counter of the memory, monitor a system event log of a baseboard management controller (BMC) of the computing device, a startup  message generated by the operating system, and/or monitor a hardware diagnostic record generated by the operating system, so as to detect whether the error message corresponding to the memory is generated (¶0027).
Prior art Kelly (US 2018/0060168) discloses ensuring data integrity in computing devices and associated methods of operations are disclosed therein. In one embodiment, a method includes receiving, at a memory controller, a data request from the persistent storage to copy data from the memory. In response to the received data request, the requested data is retrieved from the memory. The retrieved data contains data bits and corresponding error correcting bits. The method can also 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this 7application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.